            Case 1:19-cv-01903-RA Document 37 Filed 07/23/20 Page 1 of 1
                                                                     USDC-SDNY
                                                                     DOCUMENT
                                                                     ELECTRONICALLY FILED
 UNITED STATES DISTRICT COURT                                        DOC#:
 SOUTHERN DISTRICT OF NEW YORK                                       DATE FILED: 7/23/2020

 STEVEN NACHSHEN,

                             Plaintiff,
                                                                         19-CV-1903 (RA)
                        v.
                                                                              ORDER
 53-55 WEST 21ST OWNER LLC; NEW
 LOUNGE 4324, LLC,

                             Defendants.

 RONNIE ABRAMS, United States District Judge:

         On November 4, 2019, the Court referred this matter to mediation. See Dkt. 34. The parties

 subsequently participated in several mediation conferences. It appears, however, that mediation has

 been unsuccessful. No later than July 28, 2020, the parties shall file a joint letter, updating the Court

 on the status of this action and proposing next steps.

 SO ORDERED.

Dated:     July 23, 2020
           New York, New York

                                                    RONNIE ABRAMS
                                                    United States District Judge
